


Exhibit 10.1


MEREDITH CORPORATION
2014 STOCK INCENTIVE PLAN


1.    Purpose. The purpose of the Meredith Corporation 2014 Stock Incentive Plan
(the “Plan”) is to establish a program of incentives for officers, key
employees, and directors of Meredith Corporation (the “Company”) which will (a)
stimulate, recognize, and reward the contribution of those persons to
achievement of long-range corporate goals, (b) provide flexibility to the
Company in its ability to motivate, attract, and retain the services of those
persons possessing a high level of managerial ability and experience upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent, and (c) align the personal interests of those persons with
those of the Company’s stockholders.
2.    Administration. The Plan will be administered by a committee (the
“Committee”) of the Board of Directors of the Company (the “Board”), consisting
of two or more directors as the Board may designate from time to time, each of
whom shall satisfy such requirements as:
(a)    the Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Securities Exchange Act of 1934 (the “Exchange Act”);
(b)    the New York Stock Exchange may establish pursuant to its rule-making
authority; and
(c)    the Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Section 162(m) (“Code
section 162(m)”) of the Internal Revenue Code of 1986, as amended (the “Code”).
The Committee shall have full power to select individuals to whom awards are
granted; to determine the size and types of awards and their terms and
conditions; to construe and interpret the Plan; to establish and amend the rules
for the Plan administration; and to make all other determinations which may be
necessary or advisable for the administration of the Plan. All determinations of
the Committee shall be final and conclusive on all persons, including the
Company, its stockholders and participants, and their estates and beneficiaries.
The Committee may authorize one or more officers of the Company to select
employees to participate in the Plan and to determine the number of option
shares and other rights to be granted to such participants, except with respect
to awards to officers subject to Section 16 of the Exchange Act or officers who
are or who are reasonably expected to be “covered employees” within the meaning
of Code section 162(m) (“Covered Employees”) and any reference in the Plan to
the Committee shall include such officer or officers.
3.    Reserved Shares. Subject to adjustment as provided in Section 13 herein,
the number of shares of Common Stock of the Company reserved for issuance under
the Plan shall be three million (3,000,000) shares plus the aggregate number of
shares available for issuance (and not subject to outstanding awards) under the
Company’s 2004 Stock Incentive Plan as of the date on which the Plan is approved
by the Company’s stockholders. All of these shares may be either authorized but
unissued or reacquired shares.
If any award granted under this Plan terminates, expires, or lapses prior to
exercise for any reason, or if shares are issued under the Plan and reacquired
by the Company, any shares subject to such award or any reacquired shares shall
be available for the grant of a new award under the Plan. Shares covered by a
benefit granted under the Plan shall not be counted as used unless and until
they are actually issued and delivered to a participant. Any shares covered by a
stock appreciation right shall be counted as used only to the extent shares are
actually issued to the participant upon exercise of the right. In addition, any
shares




--------------------------------------------------------------------------------




of Common Stock exchanged by an optionee as full or partial payment to the
Company of the exercise price under any stock option exercised under the Plan,
any shares retained by the Company pursuant to a participant’s tax withholding
election, and any shares covered by a benefit which is settled in cash shall be
added to the shares available for benefits under the Plan.
Additionally, in the event that a corporation acquired by (or combined with) the
Company has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for awards under
the Plan and shall not reduce the shares of Common Stock authorized for grant
under the Plan; provided that awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employees or directors of the Company prior to such
acquisition or combination.
All of the Plan shares may, but need not, be issued pursuant to the exercise of
incentive stock options. The maximum number of option or stock appreciation
shares that may be awarded to any participant (including without limitation any
non-employee director) during any annual period during the term of the Plan is
seven hundred fifty thousand (750,000) shares in the aggregate. The maximum
number of shares that may be awarded to any participant (including without
limitation any non-employee director) during any annual period during the term
of the Plan as restricted stock, restricted stock units, or performance shares
is three hundred thousand (300,000) shares in the aggregate.
4.    Eligibility. All key employees of the Company and its subsidiaries and all
non-employee directors of the Company shall be eligible to participate in this
Plan.
5.    Types of Awards. Awards under the Plan may be granted in any one or a
combination of stock options, stock appreciation rights, restricted stock,
restricted stock units, stock equivalent units, performance shares, and
performance cash awards.
Certain awards under the Plan may constitute nonqualified deferred compensation
under Section 409A of the Code (“Code section 409A”), including the regulations
and guidance promulgated thereunder, and it is intended that such awards meet
the requirements of paragraphs (a)(2), (3), and (4) of Code section 409A, and
the terms and provisions of the Plan and award documents should be interpreted
and applied in a manner consistent with such requirements.
6.    Stock Options. Stock options may be granted to participants at any time as
determined by the Committee. The Committee shall determine the number of shares
subject to each option and whether the option is an incentive stock option
within the meaning of Section 422 of the Code. The option price for each option
shall be determined by the Committee but shall not be less than 100% of the fair
market value of the Common Stock on the date the option is granted. Each option
shall expire at such time as the Committee shall determine at the time of grant;
provided, however, that no option shall be exercisable later than the tenth
(10th) anniversary date of its grant. Options granted under the Plan shall be
exercisable at such time and subject to such terms and conditions as the
Committee shall determine at the time of grant; provided, however, that if an
option other than an incentive stock option may not be exercised due to a
Black-Out Period (defined as any period of time when, pursuant to any policies
of the Company, any securities of the Company may not be traded by certain
persons as designated by the Company) within the three business days prior to
the normal expiration date of such option, then the expiration date of such
option shall be extended for a period of 30 days following the end of the
Black-Out Period or such longer period as permitted by the Committee). The
option price upon exercise of any option shall be payable to the Company in full
either (i) in cash or its equivalent; (ii) by tendering previously acquired
shares having




--------------------------------------------------------------------------------




a fair market value at the time of exercise equal to the option price; (iii) by
a certification of ownership of such previously-acquired shares; (iv) to the
extent permitted by law, by delivery of a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and applicable withholding taxes due to the Company; (v)
having the Company retain from the option shares a number of shares of Common
Stock having a value (determined pursuant to rules established by the Committee
in its discretion) equal to the option price; or (vi) such other methods of
payment as the Committee, at its discretion, deems appropriate.
In no event shall the Committee, (1) without shareholder approval, cancel any
outstanding stock option for the purpose of reissuing the option to the
participant at a lower exercise price, or reduce the option price of an
outstanding option; or (2) cancel any outstanding stock option with an exercise
price greater than the then current fair market value of the Common Stock for
the purpose of cashing out a stock option unless such cash-out occurs in
conjunction with a change in control. Reload stock options are not permitted.
7.    Stock Appreciation Rights. Stock appreciation rights (“SARs”) may be
granted to participants at any time as determined by the Committee. The
Committee also may, in its sole discretion, substitute SARs that can be settled
only in stock for outstanding stock options. The grant price of a substitute SAR
shall be equal to the option price of the related option; otherwise, the grant
price of an SAR shall be equal to the fair market value of the Company’s Common
Stock on the date of its grant. SARs may be exercised upon such terms and
conditions and for the term as the Committee, in its sole discretion,
determines; provided, however, that (a) the term shall not exceed the option
term in the case of a substitute SAR or ten years in the case of any other SARs,
and the terms and conditions applicable to a substitute SAR shall be
substantially the same as those applicable to the stock option which it
replaces; and (b) if an SAR may not be exercised due to a Black-Out Period
(defined as above) within the three business days prior to the normal expiration
date of such SAR, then the expiration date of such SAR shall be extended for a
period of 30 days following the end of the Black-Out Period or such longer
period as permitted by the Committee). Upon exercise of SARs, the participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying the excess of the fair market value of a share of Common Stock on
the date of exercise over the grant price of the SARs by the number of shares
with respect to which the SARs are exercised. The payment may be made in cash or
stock, as determined by the Committee at the time of grant, except in the case
of a substitute SAR that may be made only in stock.
In no event shall the Committee, (1) without shareholder approval, cancel any
outstanding SAR for the purpose of reissuing the SAR to the participant at a
lower exercise price, or reduce the option price of an outstanding SAR, or (2)
cancel any outstanding SAR with an exercise price greater than the then current
fair market value of the Common Stock for the purpose of cashing out an SAR
unless such cash-out occurs in conjunction with a change in control.
8.    Restricted Stock, Restricted Stock Units, and Stock Equivalent Units. The
Committee may award or sell shares of restricted stock to participants subject
to such terms and conditions as the Committee determines appropriate, including,
without limitation, restrictions on the sale or other disposition of shares,
rights of the Company to reacquire such shares upon termination of the
participant’s employment within specified periods, and the attainment of
performance goals. Each participant who has been awarded or purchases shares of
restricted stock shall have such rights of a stockholder with respect to such
shares as the Committee may designate at the time of the award, including the
right to vote such shares and the right to receive dividends paid on such
shares. Any dividends or distributions paid in shares of Common Stock with
respect to restricted stock shall be subject to the same restrictions, terms,
and conditions as the shares of restricted stock with respect to which they are
paid.




--------------------------------------------------------------------------------




Restricted stock units and stock equivalent units provide the participant the
right to receive shares of Common Stock at a future date subject to such terms
and conditions as the Committee determines appropriate, including, without
limitation, restrictions on the sale or other disposition of the units,
forfeiture of the units upon termination of the participant’s employment or
service as a director within specified periods, and the attainment of
performance goals. Each participant who has been awarded restricted stock units
or stock equivalent units shall have no rights of a stockholder with respect to
the shares subject to the units until shares are actually issued to the
participant. The Committee may, in its discretion, include the right to receive
dividend equivalents in connection with such restricted stock units or stock
equivalent units.
The holder may, with the consent of the Committee, timely elect under the
provisions of Code section 409A to convert any outstanding shares of restricted
stock into common stock equivalents effective on the originally scheduled
vesting date of such restricted stock.
9.    Performance Shares. The Committee may award performance shares to
participants subject to such terms and conditions as the Committee determines
appropriate. Performance shares may be earned in whole or in part if one or more
performance goals are achieved over a period of time designated by the
Committee.
Notwithstanding satisfaction of any performance goals, the number of shares
issued under a performance share award may be adjusted by the Committee on the
basis of such further consideration as the Committee, in its sole discretion,
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee. The Committee may, in its discretion,
make a cash payment equal to the fair market value of shares of Common Stock
otherwise required to be issued to a participant pursuant to a performance share
award.
10.    Performance Cash Awards. The Committee may designate the participants to
whom cash incentives based on performance (“performance cash awards”) are to be
awarded and determine the amount of the award and the terms and conditions of
each such award. Each performance cash award shall entitle the participant to a
payment in cash upon the attainment of one or more performance goals and other
terms and conditions specified by the Committee. Performance cash awards may
include, without limitation, special long-term incentive plans or other
incentive programs based upon performance contained in employment agreements
between a participant and the Company, including employment agreements entered
into prior to the date set forth in Section 21 hereof. In order that performance
cash awards be excluded from the application of the provisions of Code section
409A, a performance cash award shall be paid not later than 2-½ months after the
end of the calendar year or fiscal year in which the performance period ends;
provided, however, in the event that it is administratively or economically
impracticable for the Company to make such payment within such 2-½ month period
or if making such payment within such 2-½ month period would jeopardize the
solvency of the Company, such payment shall be made as soon thereafter as
reasonably practicable.
Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a performance cash award may be adjusted by the Committee on the basis of
such further consideration as the Committee, in its sole discretion, shall
determine. However, the Committee may not, in any event, increase the amount
earned under a performance cash award upon satisfaction of any performance goal
by any participant who is a Covered Employee, and the maximum amount earned by a
Covered Employee in any fiscal year may not exceed $7,500,000. The Committee
may, in its discretion, substitute actual shares of Common Stock for the cash
payment otherwise required to be made to a participant pursuant to a performance
cash award.
11.    Performance Goals. Awards of restricted stock, restricted stock units,
stock equivalent units, performance shares, and performance cash awards may be
made subject to the attainment of performance




--------------------------------------------------------------------------------




goals determined by reference to or based upon one or more business criteria
within the meaning of Section 162(m) of the Code, including the following goals:
cash flow; cost; ratio of debt to debt plus equity; profit before tax; economic
profit; earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; earnings per share; operating earnings; economic
value added; ratio of operating earnings to capital spending; free cash flow;
net profit; net sales; sales growth; price of the Company’s Common Stock; return
on net assets, equity, or stockholders’ equity; return on invested capital;
market share; or total return to stockholders (“performance criteria”). Any
performance criteria may be measured, as applicable, (i) in absolute terms, (ii)
in relative terms (including without limitation by the passage of time and/or
against another company or companies), (iii) on a per-share basis, (iv) against
the performance of the Company as a whole or a segment of the Company, (v) on a
pre-tax or after-tax basis, and/or (vi) on a GAAP or non-GAAP basis. Measurement
of the attainment of performance criteria may include or exclude, as specified
by the Committee in an award agreement, impact of charges for restructurings,
discontinued operations, extraordinary items and other unusual or non-recurring
items, and the cumulative effects of tax or accounting changes, each as
identified in the financial statements, in the Company’s accounting records, in
the notes to the financial statements, in the Management’s Discussion and
Analysis of the annual report on Form 10-K, or in other Securities and Exchange
Commission filings. However, unless the Committee determines otherwise prior to
the end of the applicable time for establishing metrics for an award, to the
extent any item referenced in the preceding sentence affects any metric
applicable to the Award, such item shall be automatically excluded or included
in determining the extent to which the metrics have been achieved depending on
which produces the higher Award (subject to any exercise of “negative
discretion” by the Committee).
12.    Change in Control. Immediately upon a change in control of the Company,
all outstanding stock options and stock appreciation rights shall become
exercisable, all restrictions on restricted stock, restricted stock units and
stock equivalent units shall lapse, and all performance awards shall be paid or
delivered as if the performance goals had been fully achieved.
(a)    A change in control of the Company shall be deemed to have occurred on
the first to occur of any of the dates set forth in paragraphs (i), (ii), or
(iii) of this Section 12(a):
(i)    on the date of the consummation of:
(A)    any consolidation, merger, or similar corporate transaction involving the
Company or any of its subsidiaries or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Common Stock and Class B Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, at least a majority of the
then-outstanding ownership in and voting power of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership prior to such Business
Combination of the Common Stock and Class B Stock, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting




--------------------------------------------------------------------------------




from such Business Combination were members of the Board of Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(B)    any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; or
(C)    any plan or proposal for the liquidation or dissolution of the Company;
or
(ii)    on the date any person (as such term is used in Section 13(d) of the
Exchange Act), other than the Company’s Savings and Investment Plan or similar
successor plan, shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of twenty percent (20%) or more of the outstanding
voting power of the Company except as a result of actions beyond the control of
such person, including, without limitation, as a result of a shift in voting
power of the Company as a result of the conversion by other persons of their
Class B Stock into Common Stock; or
(iii) on the date, during any period of twenty-four (24) consecutive months on
which individuals who at the beginning of such period constitute the entire
Board of Directors of the Company shall cease for any reason to constitute a
majority thereof unless the election of each new director comprising the
majority was approved by a vote of at least a 2/3 majority of the Directors
still in office who were Directors at the beginning of the period;
provided that, for purposes of awards hereunder which are subject to the
provisions of Code section 409A, no change in control shall be deemed to have
occurred unless such change in control would constitute a “change in control”
under Code section 409A and related regulations (regarding a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation) and related guidance
thereunder.
(b)    Notwithstanding anything contained herein, no change in control shall be
deemed to have occurred for the purpose of this Plan by virtue of any
combination or agreement among shareholders of the Company who are descendants
of E.T. Meredith, the founder of the Company, or trusts for the benefit of such
persons.
13.    Adjustment Provisions. Except as provided below with respect to mergers,
consolidations, or combination of the Company with or into another corporation,
in the event of any stock dividend, stock split, recapitalization, share
combination, spin-off, sale of all or substantially all of the assets,
extraordinary dividend, reorganization, or other change in corporate structure
of the Company affecting the Common Stock, such equitable adjustment shall be
made in the number and class of shares which may be delivered under the Plan
(including the limits on stock options, stock appreciation rights, restricted
stock, restricted stock units, and performance shares), and in the number and
class of and/or price of shares subject to outstanding stock options, stock
appreciation rights, or other awards so that the aggregate consideration payable
to the Company and the value of each option, stock appreciation right, or other
awards shall not be changed. Adjustments may include the substitution of other
property, including other securities, for the stock covered by outstanding
awards and the assumption or replacement with new awards of awards held by
participants terminating employment as a result of a spin-off or divestiture,
provided that any such adjustment does not cause an award that would otherwise
be excluded from the coverage of Code section 409A to be covered by Code section
409A, or does not cause a payment under the Plan to be subject to the income
inclusion provisions of Code section 409A.
In the case of any merger, consolidation, or combination of the Company with or
into another corporation which results in the outstanding Common Stock of the
Company being converted into or exchanged for different securities, cash, or
other property, or any combination thereof, there shall be substituted, on an
equitable basis as determined by the Committee, in its discretion and consistent
with Treas. Reg. section




--------------------------------------------------------------------------------




1.409A-1(b)(v)(E)(4), for each share of Common Stock then subject to an award
granted under the Plan, the number and kind of shares of stock, other
securities, cash, or other property to which holders of Common Stock of the
Company will be entitled pursuant to the transaction.
14.    Nontransferability. No awards granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all options
and stock appreciation rights granted to a participant under the Plan shall be
exercisable during his or her lifetime only by such participant. Notwithstanding
the foregoing, the Committee may, at its discretion, permit a participant to
transfer a grant or award to members of his/her immediate family or trusts or
family partnerships for the benefit of such persons, subject to such terms and
conditions as may be established by the Committee.
15.    Determination of Fair Market Value. The fair market value of the
Company’s Common Stock at any time shall be shall be the closing price on the
grant date unless the Committee determines otherwise at the time of the Award in
a manner consistent with Code section 409A, to the extent applicable, and any
other applicable law or regulation.
16.    Taxes. The Company shall be entitled to withhold the amount of any
applicable tax (limited to the minimum statutory amount) attributable to any
amounts payable or shares deliverable under the Plan after giving the person
entitled to receive such payment or delivery notice as far in advance as
practicable, and the Company may defer making payment or delivery as to any
benefit if any such tax is payable until indemnified to its satisfaction.
The Committee may, in its discretion, and subject to such rules as it may adopt,
permit a participant to pay all or a portion of any withholding taxes arising in
connection with any award granted under this Plan by electing to have the
Company withhold shares of Common Stock having a fair market value equal to the
amount to be withheld.
17.    Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
18.    Other Provisions.
(a)    Award Terms Established by the Committee. The award of any benefit under
the Plan may also be subject to other provisions (whether or not applicable to
the benefit awarded to any other participant) as the Committee determines
appropriate, including provisions intended to comply with federal or state
securities laws and stock exchange requirements, understandings or conditions as
to the participant’s employment, requirements or inducements for continued
ownership of Common Stock after exercise or vesting of benefits, forfeiture of
awards in the event of termination of employment shortly after exercise or
vesting, or breach of noncompetition or confidentiality agreements following
termination of employment, or provisions permitting the deferral of the receipt
of a benefit for such period and upon such terms as the Committee shall
determine. In addition, any cash or equity-based incentive




--------------------------------------------------------------------------------




compensation paid to a participant under the Plan shall be subject to policies
established and amended from time to time by the Committee regarding the
recovery of erroneously awarded compensation.
(b)    Awards to Offshore Participants. In the event any benefit under this Plan
is granted to a participant who is employed or providing services outside the
United States and who is not compensated from a payroll maintained in the United
States, the Committee may, in its sole discretion, modify the provisions of the
Plan as they pertain to such individuals to comply with applicable law,
regulation, or accounting rules and to meet the objectives and purpose of the
Plan, and the Committee may, in its discretion, establish one or more sub-plans
to reflect such amended or varied provisions.
(c)    Deferral of Award Payments. The Committee, in its sole discretion, may
permit or require a participant to have amounts or shares of Common Stock that
otherwise would be paid or delivered to the participant as a result of the
exercise or settlement of an award under the Plan credited to a deferred
compensation or stock unit account established for the participant by the
Committee on the Company’s books of account; provided, however, that any
deferrals made at the election of the participant comply with the requirements
of Code section 409A concerning initial or subsequent deferrals, as applicable,
and are made in writing and in accordance with such other procedures as the
Committee may establish.
(d)    Six-Month Delayed Payment to “Specified Employees.” If any amount shall
be payable with respect to any award hereunder as a result of a participant’s
“separation from service” (as such term is defined under Code section 409A) at
such time as the participant is a “specified employee” (as such term is defined
under Code section 409A) and such amounts are subject to the provisions of Code
section 409A, then no payment shall be made, except as permitted under Code
section 409A, prior to the first day of the seventh (7th) calendar month
beginning after the participant’s separation from service (or the date of his or
her earlier death), or as soon as administratively practicable thereafter.
19.    Duration, Amendment, and Termination. No stock option or other benefit
shall be granted after November 12, 2024; provided, however, that the terms and
conditions applicable to any option or benefit granted on or before such date
may thereafter be amended or modified by mutual agreement between the Company
and the participant or such other persons as may then have an interest therein.
The Board may amend the Plan from time to time or terminate the Plan. However,
no such action shall reduce the amount of any existing benefit or change the
terms and conditions thereof without the participant’s consent. No amendment of
the Plan shall be made without stockholder approval, if such approval is
required by law, regulation, or stock exchange rule. No Plan termination that
impacts any deferred compensation subject to Code section 409A shall be made
without compliance with the provisions of Code section 409A regarding
terminations and liquidations.
20.    Successor. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
21.    Effective Date; Stockholder Approval. The Plan was adopted by the Board
of Directors on August 13, 2014, subject to stockholder approval.




